Citation Nr: 0524713	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-05 135	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a shell fragment wound to the left 
eye, to include a corneal scar and right superior oblique and 
medial rectus eye muscle palsy.

2.  Entitlement to an initial evaluation in excess of 10 
percent for headaches and dizziness, residuals of shell 
fragment wounds to the head.

3.  Entitlement to an initial compensable evaluation for a 
scar on the left scalp, residual of a shell fragment wound to 
the head.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
October 1967, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in June 2002 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The issue of entitlement to an initial evaluation in excess 
of 10 percent for residuals of a shell fragment wound to the 
left eye, to include a corneal scar and right superior 
oblique and medial rectus eye muscle palsy, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.

FINDINGS OF FACT

1.  The veteran has subjective complaints of headaches and 
dizziness which are residuals of brain injury in service as a 
result of shell fragment wounds.

2.  The veteran does not suffer from multi-infarct dementia 
as a residual of the brain injury which he sustained in 
service.

3.  A scar on the left side of the veteran's scalp, which is 
a residual of a shell fragment wound to the head in service, 
is painful.


CONCLUSIONS OF LAW

1.  Entitlement to an initial evaluation in excess of 10 
percent for headaches and dizziness, residuals of shell 
fragment wounds to the head, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.124a, 4.130, 
Diagnostic Codes 8045, 9304 (2004).  

2.  With resolution of reasonable doubt, the criteria for an 
initial compensable evaluation for a scar on the left scalp, 
residual of a shell fragment wound to the head, are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2004)..

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter sent to the veteran by the RO in July 
2001prior to the adjudication of his original service 
connection claims by the June 2002 rating decision fulfilled 
VA's duty to notify pursuant to the VCAA and its implementing 
regulations.  The veteran is appealing an initial grant of 
benefits.  No additional notification is required.  See 
VAOPGCPREC 8-2003.

VA has fulfilled the duty to assist pursuant to the VCAA and 
its implementing regulations.  After receipt of the veteran's 
notice of disagreement with the ratings assigned by the RO  
for his service connected disabilities, VA obtained the 
pertinent VA and private post-service treatment records 
identified by the veteran.  In addition, VA afforded the 
veteran multiple medical examinations to evaluate his service 
connected disabilities.  The veteran and his representative 
have not identified any existing additional evidence which 
might be relevant to the issue on appeal.  Therefore, the 
Board finds that further assistance is not required with 
regard to the issues decided herein and that those issues are 
ready for appellate review.  

II. Legal Criteria

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A.  Headaches/Dizziness

38 C.F.R. § 4.124a, Diagnostic Code 8045 (2004), pertaining 
to brain disease due to trauma, provides that purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated as 10 percent and no more under Diagnostic Code 9304.  
Ratings in excess of 10 percent for brain disease due to 
trauma are not assignable in the absence of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2004) pertains to dementia due to head 
trauma.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 (2004) pertains to 
migraine and provides evaluations from non-compensable to 50 
percent based on the severity of impairment due to the 
disability.  

B.  Scar of Left Scalp

The criteria for rating disabilities of the skin were amended 
effective August 30, 2002.  See 67 Fed. Reg. (RO). 49,596 
(July 31, 2002).  Prior to the amendments, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 provided that a superficial scar which 
was tender or painful on objective demonstration warranted an 
evaluation of 10 percent.  Effective August 30, 2002, 
38 C.F.R. § 4.118, Diagnostic Code 7804 provides that 
superficial scars which are painful on examination warrant an 
evaluation of 10 percent.  Note (1) to amended Diagnostic 
Code 7804 defines a superficial scar as one not associated 
with underlying soft tissue damage.

C.  Extraschedular Evaluations

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).

D. Benefit of Doubt Doctrine

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).       

III. Factual Background and Analysis

The record in this case reveals that in service in August 
1967 the veteran sustained a combat injury to his left scalp 
and to his left eye from shell fragments of an enemy mortar.  
The residuals of these injuries include headaches and 
dizziness and also include a superficial scar on the scalp of 
the left side of his head.  The rating decision in June 2002 
which granted service connection for shell fragment wound 
residuals assigned an initial evaluation of 10 percent for 
the veteran's headaches and dizziness and an initial non-
compensable (zero percent) evaluation for the scar on the 
veteran's left scalp.

A.  Headaches/Dizziness

With regard to the issue of entitlement to an initial 
evaluation in excess of 10 percent for headaches and 
dizziness, residuals of shell fragment wounds to the head, 
the veteran is not entitled to a higher evaluation because 
his headaches and dizziness are recognized as brain symptoms 
due to trauma (the injury which he sustained from the shell 
fragments of the mortar) and the provisions of Diagnostic 
Codes 8045-9304 do not permit the assignment of a schedular 
evaluation in excess of 10 percent in the absence of multi-
infarct dementia, which has not been shown in the veteran's 
case.  Because the medical evidence in the veteran's claims 
file does not contain a diagnosis of migraine, rating the 
veteran's headaches under Diagnostic Code 8100 would not be 
appropriate.  In this regard, the Board notes that a VA 
neurosurgeon who clinically examined the veteran in July 2003 
found that he has visual headaches related to right superior 
oblique and medial rectus eye muscle palsy.  

As the preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent for 
headaches and dizziness, residuals of shell fragment wounds 
to the head, the benefit of the doubt doctrine does not apply 
on that issue.  38 U.S.C.A. § 5107(b) (West 2002). 

B.  Scar of Left Scalp

With regard to the issue of entitlement to an initial 
compensable evaluation for a scar on the left scalp, residual 
of a shell fragment wound to the head, the Board notes that, 
while another VA examiner who conducted a physical 
examination of the veteran in July 2003 reported that he saw 
no visible scar on the veteran's scalp, the examining VA 
neurosurgeon reported in July 2003 that the veteran has an 
almost imperceptible scar across his left temple extending to 
the parietal area.  The VA neurosurgeon 's report of the July 
2003 examination is silent as to any finding by the examiner 
as to whether the scar on the left side of the veteran's 
scalp is objectively painful.  However, at the hearing in 
March 2005, the veteran testified that he has constant pain 
at the site of the left scalp scar, and the Board finds that 
his testimony in that regard was credible.  Therefore, the 
Board finds that there is an approximate balance of positive 
and negative evidence on the issue of whether the veteran's 
scar on the left scalp, residual of a shell fragment wound to 
the head, is painful.  Resolving the doubt on that issue in 
the veteran's favor, the Board finds that the scar is painful 
and warrants an initial compensable evaluation under either 
the former or revised Diagnostic Code 7804, and entitlement 
to that benefit is established.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002 & 2004). 

ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for headaches and dizziness, residuals of shell fragment 
wounds to the head, is denied.

An initial evaluation of 10 percent for a scar on the left 
scalp, residual of a shell fragment wound to the head, is 
granted, subject to governing regulations concerning payment 
of monetary awards.  

REMAND

The veteran's service connected disability of the left eye 
may be evaluated under the criteria of the rating schedule 
for rating loss of visual acuity, field of vision loss, and 
for the diplopia (double vision) which the veteran claims to 
have.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061-6079, 6080-6081, 6090 (2004).  

With regard to diplopia, although a VA optometrist who 
examined the veteran in April 2002 and in July 2003 did not 
report that the veteran has diplopia, a VA neurosurgeon who 
examined the veteran in July 2003 found that the veteran has 
had diplopia for many years as a residual of the injury to 
his left eye from a shell fragment in service.  38 C.F.R. 
§ 4.84a, Diagnostic Code 6090 (2004), pertaining to diplopia, 
provides compensable ratings for diplopia of varying degrees 
and positioning.  However, the examining VA neurosurgeon in 
July 2003 did not report the degree or positioning of the 
veteran's diplopia which he found.  Such information and 
medical evidence is needed to properly rate the veteran's 
left eye disability under Diagnostic Code 6090, and the Board 
finds that VA's duty to assist requires that this case be 
remanded for that purpose.

Accordingly, this case is REMANDED to the AMC for the 
following:

1.  The AMC should arrange for the 
veteran to be examined by a specialist in 
ophthalmology, if available, or by a 
doctor of optometry to determine the 
nature, degree, and severity of any 
diplopia of the eyes which is found on 
clinical examination and by diagnostic 
study.  The examiner should be advised of 
the provisions of Diagnostic Code 6090 
for information purposes in order that 
the examiner may understand the findings 
concerning diplopia which must be 
reported so that VA rating personnel may 
apply the rating criteria to reported 
clinical findings.

2.  The AMC should then re-adjudicate the 
remanded claim based on a consideration 
of all of the evidence of record.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  The 
veteran and his representative should be 
afforded an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  He 
does, however, have the right to submit additional evidence 
and argument on the matter which the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


